Citation Nr: 9916629	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  94-45 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a cervical 
laminectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from February 1952 to 
November 1953.  

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1993 rating decision that denied the veteran's 
claims of entitlement to service connection for back and neck 
conditions.  

In a May 1997 decision the Board granted the claim of service 
connection for residuals of a lumbar laminectomy.  In May 
1997, the Board also remanded the issue of entitlement to 
service connection for residuals of a cervical laminectomy so 
as to obtain additional clinical information.  


FINDING OF FACT

A disorder of the cervical spine, including a cervical 
laminectomy, is not shown to be etiologically related to the 
service-connected bilateral pes planus.  


CONCLUSION OF LAW

Residuals of a cervical laminectomy are not proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310(a) (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The veteran's 
claim is not plausible and the Board is satisfied that all 
relevant facts have been properly developed.  38 U.S.C.A. 
§ 5107(a).  

The veteran's service medical records are negative for any 
complaints or findings referable to a disorder of the 
cervical spine.  Service medical records show that the 
veteran had preexisting bilateral pes planus.  

VA records show that in September 1984, cervical spondylosis 
was to be ruled out as a diagnosis.  VA hospital records 
dated in October 1986 show that a cervical laminectomy of C3-
C7 was performed.  It was reported that the veteran had a 
history of neck pain for many years, and that prior studies 
had shown advanced spondylotic disease with incomplete block 
from C3-4 to C5-6 levels and 6-7.  

A private medical record dated in March 1987 revealed that 
the veteran had intractable plantar keratoma's under his 
right and left toes that affected ambulation.  

A VA orthopedic examination was performed in March 1991.  It 
was reported that the veteran had had neck pain since a 
childhood injury.  He complained of a stiff neck.  A physical 
examination revealed some limitation of rotation of the 
cervical spine.  Callosities were noted on the toes of both 
feet.  An X-ray of the cervical spine revealed severe 
degenerative spondylosis.  The diagnosis was postoperative 
laminectomy, cervical vertebrae; pes planus, calluses, both 
lower extremities.  

Service connection for bilateral pes planus was granted in an 
April 1992 rating, subsequent to a February 1992 decision of 
the Board that found clear and unmistakable error in a prior 
rating decision.

VA neurological and physical examinations were performed in 
September 1992.  The veteran complained that he had had a 
stiff neck since combat in Korea.  Range of motion of the 
cervical spine was within normal limits.  The veteran 
complained of pain on motion of the neck.  It was reported 
that he had moderate pes planus and a number of callosities 
on both planes.  The diagnosis was status postoperative 
cervical laminectomy.  The examiner opined that the pre-
existing pes planus condition probably triggered a 
lumbosacral condition.  The neurologist opined that the 
veteran's pes planus was not a factor in his back condition.  

A personal hearing was held at the RO in March 1993.  The 
veteran testified that during his teens, he had sustained an 
injury when he landed on his head while swimming.  He stated 
that when he was inducted and during basic training, he 
informed personnel that he had neck problems.  He testified 
that exposure to the cold aggravated his neck problem.  

VA medical examination of the feet was performed in 
January 1994.  An examination of the feet revealed that the 
veteran had practically no arches and there were some bunions 
lateral to the big and little toes.  There were calluses on 
the soles of the feet in various locations.  The veteran was 
able to walk on his toes and on his heels with great 
difficulty.  The examiner opined that it was possible that 
the veteran's spinal condition may have been partially caused 
by his flat feet, although he did not believe this and 
believed that the spinal condition was a separate entity.  
The diagnosis was pes planus with calluses, bunions, and 
corns.  

An examination of the spine was performed in January 1994.  
The veteran complained of neck symptoms that had occurred 
since the 1950's.  He stated that he had problems raising his 
right arm.  Other than some limitation of neck rotation, 
range of motion studies of the cervical spine were normal.  
The diagnosis was postoperative surgery of cervical vertebra 
due to spinal stenosis, probably.  

A VA medical examination was performed in October 1997.  It 
was reported that the examiner had reviewed the claims file.  
The examiner indicated that he did not see an etiological 
relationship between the service-connected disability and the 
veteran's cervical spine disability.  He stated that he did 
not see that pes planus aggravated the veteran's cervical 
spine disability.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a).  It has 
also been determined that service connection may be granted 
for non-service connected disability "when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition," with 
compensation being paid "for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation."  Allen v. Brown, 7 Vet. 
App. 439 (1995).  In Allen, it was held that a veteran is 
entitled to service connection for an increment in severity 
of a nonservice-connected disability attributable to a 
service- connected disability.

As a preliminary matter, it is important to note that the 
veteran's service medical records are negative for any 
pertinent complaints or findings, pre-existing or otherwise, 
regarding the cervical spine or neck.  Pathology of the 
cervical spine is first shown in the 1980's, many years after 
service.  A disorder of the cervical spine disorder was not 
incurred in or aggravated by service.  

The veteran's essential contention is that his service-
connected bilateral pes planus disorder is the cause of his 
cervical disorder that necessitated a cervical laminectomy.  

The record shows that the veteran has a long history of 
bilateral pes planus and foot callosities.  The veteran's low 
back problems have been etiologically linked to his service 
connected bilateral pes planus disorder.  There is only the 
slightest indication of an etiological link between the 
service connected bilateral pes planus and the veteran's 
post-service cervical pathology.  The Board is aware that in 
1994 a VA examiner opined that it was possible that the 
veteran's "spinal" condition could have possibly been caused 
by flat feet.  However, the opinion was not specific with 
respect to a disability of the cervical spine.  Further, in 
October 1997, a VA physician specifically opined that there 
was no etiological relationship between the service-connected 
bilateral pes planus and the veteran's cervical spine 
disability.  It was also concluded that there was no 
aggravation of the veteran's cervical spine disability by the 
service-connected bilateral pes planus.  

The veteran's assertions concerning the etiology of his 
cervical spine disorder have been recorded.  However, where 
the determinative issue involves medical causation, it has 
been held that competent medical evidence that a claim is 
"plausible" is required in order for the claim to be well 
grounded.  See Kirwin v. Brown, 8 Vet. App. 148 (1995); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The veteran's lay 
testimony concerning an etiological relationship between his 
bilateral pes planus and cervical disorder is not considered 
competent since lay persons generally lack the expertise 
necessary to opine on matters involving medical knowledge. 
Kirwin, 8 Vet. App. at 152;  Grivois, 6 Vet. App. at 140; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In this regard, the Board finds that an etiological 
relationship between the service-connected bilateral pes 
planus with callosities and the veteran's cervical spine 
disability is not shown on any basis.  The weight of the 
evidence in this case is against the veteran's claim, and the 
Board must conclude that the residuals of a cervical 
laminectomy are not proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).  


ORDER

Service connection for residuals of a cervical laminectomy is 
denied.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals


 

